Citation Nr: 1602647	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder, to include lumbar strain, myositis, lumbar spondylosis and discogenic disease.

2.  Entitlement to service connection for a lumbar spine disorder, to include lumbar strain, myositis, lumbar spondylosis and discogenic disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty for training from October 1977 to January 1978 and on active duty from March 1979 to November 1980 and from January 2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A significant amount of evidence has been added to the record since the January 2013 statement of the case.  As the Board is reopening the claim and remanding for further development, the Veteran is not prejudiced by the lack of any supplemental statement of the case at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2009, the RO denied service connection for discogenic disease L2-L3 through L5-S1, claimed as low back, lumbar condition.  The Veteran did not appeal the decision.    

2.  Evidence associated with the record since the February 2009 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a lumbar spine disorder, to include lumbar strain, myositis, lumbar spondylosis and discogenic disease.   
CONCLUSIONS OF LAW

1.  The February 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder, to include lumbar strain, myositis, lumbar spondylosis and discogenic disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim and to remand for further development, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

In May 2006, the RO denied service connection for lumbosacral strain, myositis because the evidence did not show the back condition was related to service-connected right ankle disability, nor was there any evidence of this disability during military service.  In January 2007, the RO confirmed and continued the previous denial.  

In November 2008, the Veteran requested to reopen his claim.  In February 2009, the RO denied service connection for discogenic disease from L2-L3 thru L5-S1, claimed as low back, lumbar condition.  The RO determined that the condition was not related to service-connected right knee disability, nor was there any evidence of the disability during military service.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2011, the Veteran requested to reopen his claim.  In June 2012, the RO determined that new and material evidence was not received to reopen claims of service connection for lumbosacral strain, myositis secondary to service-connected right ankle disability and service connection for discogenic disease from L2-L3 thru L5-S1 claimed as low back, lumbar condition secondary to service-connected right knee disability.  The Veteran disagreed with the decision and in the January 2013 statement of the case, the RO combined the issues.  This appears appropriate as the Veteran is seeking to reopen a claim for a lumbar spine disorder regardless of how the disability is characterized.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Relevant evidence at the time of the February 2009 final decision includes service treatment records, VA medical records, and VA examinations.  Service treatment records are negative for a chronic low back disorder.  VA medical records show treatment for multiple disorders, including right knee, ankles, and low back.  

The Veteran underwent a VA general medical examination in June 2004 and no spinal problem was noted.  

On VA examination in March 2006, the Veteran reported that since 2004, he had been suffering from lumbosacral pain, which he attributed to the condition in his lower extremities.  X-rays showed mild lumbar spondylosis.  Diagnosis was lumbosacral strain - myositis.  The examiner opined the condition was less likely than not related to the left ankle and/or right knee condition and provided the following rationale:

Pathophysiology of lumbosacral strain is not etiologically related to conditions in his ankle or knee areas.  Patient actually is not showing any antalgic gait or altered biomechanics in lower extremities that could cause or correlate lower extremities conditions to lumbosacral strain myositis.  

In September 2007, the Veteran was seen at a VA facility and reported a history of low back and right leg pain that began in 2003 after lifting, pushing and pulling heavy military equipment while in the service.  

An April 2008 lumbar spine MRI showed multilevel degenerative changes from L3-L4 through L5-S1 levels.  

The Veteran underwent a VA examination in November 2008.  At that time, he reported date of onset in 2005.  He alleged that his back condition was related to his lower extremities condition and being overweight.  Following examination, diagnosis was lumbar degenerative spine disease and lumbar discogenic disease from L2-L3 through L5-S1 by MRI.  The examiner opined that the low back condition was less likely as not secondary to the service-connected right knee and provided the following rationale:

There is no evidence of right knee instability that may predispose to severe change on gait pattern.  There is no evidence on medical literature that knee meniscal problems will predispose to discogenic disease at the lumbar spine.  Also, the veteran is overweight (abdominal (central) obesity) that increase[s] the possibility of discogenic disease at lumbar spine.  

Evidence added to the record since the final February 2009 decision includes VA records.  VA medical records continue to show complaints and treatment related to the low back.  A September 6, 2013 postoperative note indicates the Veteran underwent Achilles tendon lengthening on the right.  A September 18, 2013 occupational therapy consult notes the Veteran was referred to evaluate for assistive equipment.  The medical diagnosis related to referral was "right Achilles tendon surgery and back pain due to preview (sic) surgery."  

VA records showing continued treatment for low back problems are essentially cumulative and thus, not new.  The September 2013 records, however, were not previously considered and are new.  These records are also material in that they relate to an unestablished fact and raise a reasonable possibility of substantiating the claim.  That is, they arguably suggest a relationship between back pain and recent surgery.  The Board observes the Veteran is service-connected for right ankle degenerative joint disease with Achilles enthesopathy.  The claim is reopened.  See 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of service connection for lumbar spine disorder, to include lumbar strain, myositis, lumbar spondylosis and discogenic disease is reopened, and to this extent only, the appeal is granted.  


REMAND

As noted, the RO most recently denied the claim of service connection for a lumbar spine disorder because new and material evidence was not received.  The January 2013 statement of the case specifically states the claim remains denied because new and material evidence was not submitted.  The decision above reopens the claim.  As the RO has not considered the claim on the merits, a remand is necessary.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Additional development is also needed.  See 38 C.F.R. § 3.159(c).  First, updated VA medical records should be obtained.  

Second, the Veteran should be afforded additional VA examination.  The Board acknowledges the VA examinations currently of record.  These examinations, however, do not consider direct service connection or secondary service connection by way of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA Medical Center in San Juan, Puerto Rico for the period from August 2014 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of claimed lumbar spine disorder.  The electronic claims folder must be available for review.

The examiner is asked to identify all lumbar spine disorders and for each disorder, respond to the following:

(a) Is it at least as likely as not related to active service or events therein.  The Veteran is competent to report the onset of his back pain.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

(b) If any lumbar spine disorder is not related to active service, is at least as likely as not proximately due to service-connected lower extremity disabilities (right knee, right ankle with Achilles enthesopathy).

(c) If any lumbar spine disorder is not directly related to active service or service-connected disability, is it at least as likely as not aggravated (permanently worsened) by service-connected lower extremity disabilities (right knee, right ankle with Achilles enthesopathy).  If aggravation is found, the examiner should identify the baseline level of disability.  

A complete rationale must be offered for any opinion provided.  

3.  Upon completion of the requested development and any additional development deemed appropriate, adjudicate the issue of service connection for lumbar spine disorder, to include lumbar strain, myositis, lumbar spondylosis and discogenic disease.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


